Citation Nr: 1426086	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  04-24 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to special monthly pension (SMP) on account of being in need of aid and attendance of another person or on account of being housebound. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	John F. Cameron, Esq. 


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel






INTRODUCTION

The Veteran had active military service from March 1986 to April 1993.

When this matter was before the Board in December 2011, the Board, in pertinent part, remanded the service connection claim, and denied entitlement to SMP on account of being in need of aid and attendance of another person or on account of being housebound.  The Veteran appealed the Board's December 2011 decision to deny SMP to the United States Court of Appeals for Veterans Claims (Court), which, in a September 2013 order, granted the parties' August 2013 joint motion for partial remand as to the issue of entitlement to SMP.  Accordingly, the Court vacated the portion of the Board's December 2011 decision regarding entitlement to SMP and remanded the case for compliance with the terms of the joint motion.

The Board notes that the Veteran's entire claims file is now in electronic format and is located on VA's VBMS and Virtual VA systems. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the August 2013 joint motion for partial remand, the parties determined that the Board, in its analysis of entitlement to SMP, had not analyzed whether the Veteran could not leave his home and go out into the community due to his propensity to commit violence due to his mental disorders.  The parties stated that, although the Board relied on three VA medical opinions in its denial of entitlement to SMP, it still needed to determine whether the competent medical evidence addressed the Veteran's assertion that an acquired psychological condition, to include posttraumatic stress disorder (PTSD), rendered him "housebound" because he could not leave his house for fear that he might become violent and hurt someone.

In the portion of the Board's December 2011 decision that is unaffected by the August 2013 joint motion for partial remand, it remanded the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The Board directed further development of this claim, which included scheduling the Veteran for a VA psychiatric examination to determine the current nature of any diagnosed psychiatric condition.  The development of the Veteran's psychiatric claim has not yet been completed.  Although the issue of entitlement to SMP is not inextricably intertwined with adjudication of the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, the development of the latter will bear substantially on the analysis for the former.  The most recent VA psychiatric examination was conducted in May 2011 and the most recent VA Aid and Attendance/Housebound examination was conducted in March 2011.  Both examination reports are now more than three years outdated.  The new VA psychiatric examination as required by the December 2011 Board remand for the Veteran's psychiatric claim will offer insight as to the current nature of his psychiatric condition.  An additional VA Aid and Attendance/Housebound examination is also required on remand.   

The most recent VA treatment notes are dated from September 2013, and these records must also be updated to provide the Board with a complete record upon which it can readjudicate the claim of entitlement to SMP, specifically taking into account the Veteran's assertions that he is unable to leave his house for fear that he might become violent and hurt someone.    

As a result of the foregoing, the Board must remand this matter in order to comply with the Court's September 2013 order granting the parties' joint motion for partial remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the [JMR] or explain why the terms will not be fulfilled).   

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records and associate them with the Veteran's virtual file.  The most recent VA treatment note of record is dated September 20, 2013. 

2.  As previously requested in the Board's December 2011 remand concerning the claim for service connection for psychiatric disability, which instructions are repeated below:  

a. Contact the Veteran and ask him to identify the stressful events to which he was exposed in service.  The Veteran should provide as much detailed information as possible including the dates to within 60 days, places, names of people involved, and detailed descriptions of events. 

b. Any identified stressors should be forwarded to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.  Thereafter, the AMC/RO must make a specific determination, based upon the complete record, with respect to whether the Veteran was exposed to a stressor or stressors in service.  In reaching this determination, the AMC/RO should address any credibility questions raised by the record. 

c. After completion of the foregoing, schedule the Veteran for a VA psychiatric examination to determine the current nature and likely etiology of any diagnosed psychiatric condition.  The claims file must be made available to the examiner for review in connection with the examination.  The AMC/RO must specify for the examiner any stressors that it has determined are established by the record.  Based on the examination and review of the record, the examiner should enter in the report provided, the diagnosis(es) of the Veteran's current psychiatric disability.  The examiner also should offer opinions with respect to the following:  

i.  If PTSD is diagnosed, the examiner should specify (1) whether each alleged in-service stressor established by the evidence of record was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors sufficient to produce PTSD. 

ii.  If the examination results in a psychiatric diagnosis other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or more likelihood) that the disorder began in the Veteran's service. 

A rationale for each opinion should be set forth in the report provided.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion would be speculative.

3.  After the above development is completed, schedule the Veteran for a VA Aid and Attendance/Housebound examination.  The entire virtual file must be made available to the examiner for review in conjunction with the examination.  

The examiner should determine the following: 

a) Whether any of the Veteran's conditions render him permanently bedridden or so helpless as to be in need of regular aid and attendance (i.e. unable to dress or undress himself, to keep himself ordinarily clean and presentable, frequent need for adjustment of prosthetic or orthopedic appliances, unable to feed himself through loss of coordination in the upper extremities or extreme weakness, inability to attend to the wants of nature, or incapacity (physical or mental) that requires care or assistance on a regular basis to protect himself from the hazards incident to his daily environment); 

b) Whether the Veteran is substantially confined to his house or its immediate premises (i.e. has disability that would prevent him from leaving his home to go to a job).  As indicated by the JMR, the examiner should specifically address whether the Veteran's psychiatric disability renders the Veteran housebound, because he could not leave his house for fear that he might become violent and hurt someone.  

An explanation must be provided for all opinions expressed.  

4.  Then, readjudicate the claims.  If the benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative and return the case to the Board.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


